Citation Nr: 0527430	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury with a muscle strain and pain in the neck, shoulders, 
and back.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to October 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and January 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, denied an application to reopen claims for service 
connection for hearing loss and a muscle strain with pain in 
the neck, back and shoulders.   

The RO issued a rating decision in February 1977, which 
denied a claim for service connection for an anxiety disorder 
with a muscle strain and pain in neck and shoulders.  The 
decision was not appealed within one year.  

The RO also issued a rating decision in March 1980, which 
denied service connection for hearing loss.  This decision 
was also not appealed within one year.  

In November 2001, the veteran filed an application to reopen 
claims for service connection for hearing loss, tinnitus, and 
residuals of a back injury.  He has subsequently argued that 
his back pain, shoulder pain, and neck pain are not the 
result of anxiety (as the issue was identified in the 
veteran's 1977 claim) but are instead the result of a slip 
and fall injury he sustained during service.  The RO issued 
an April 2004 rating decision, which found that the veteran 
had not submitted new and material evidence to reopen claims 
for service connection for hearing loss and anxiety, muscle 
strain with pain in the neck and shoulders.  It also denied 
the veteran's tinnitus claim.  

After sending the veteran notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in September 2002, the RO 
issued another rating decision in January 2003, which denied 
service connection for muscle strain with pain in the neck 
and shoulders on the merits.  The veteran subsequently 
clarified that his claim includes residuals of a back injury.  

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  In reviewing the 
relevant procedural history of the claim, the veteran's 
contentions, and the applicable law, the Board concurs with 
the veteran and the RO in finding that the claim in appellate 
status is service connection for residuals of a back injury, 
to include a muscle strain with pain in the neck, back and 
shoulders, and that the law and regulations pertaining to 
finality of unappealed RO decisions are not applicable as 
this is a new claim.  

The RO also issued a rating decision in June 2003 confirming 
its earlier denial of the veteran's application to reopen a 
claim for service connection for hearing loss.   

The claims for service connection for residuals of a back 
injury, to include a muscle strain with pain in the neck, 
back and shoulders; and the reopened claim (as the result of 
the instant Board decision) for service connection for 
hearing loss are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part. 


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a March 1980 notification of an RO 
decision denying service connection for hearing loss.  
 
2.  Since the March 1980 unappealed RO denial of the claim 
for service connection for hearing loss, evidence was 
received that had not been previously submitted to agency 
decisionmakers, which was neither cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial and that raises a reasonable possibility of sustaining 
the claim.


CONCLUSIONS OF LAW

1.  The March 1980 RO decision that denied a claim for 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  Evidence received since the March 1980 RO rating decision 
denying service connection for hearing loss is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In the present decision, the Board reopens the claim for 
hearing loss.  As noted above, this reopened claim and the 
other claim on appeal (service connection for residuals of a 
back injury) must be developed further and are addressed in 
the remand below.  Under these circumstances, which are only 
of benefit to the claim, there is no prejudice to the veteran 
in adjudicating the application to reopen a claim for service 
connection for hearing loss without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
 
In the case at hand, the appellant failed to file a notice of 
disagreement within one year of a March 1980 RO rating 
decision denying service connection for hearing loss.  Thus, 
that decision became final.  
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's application to reopen his claim was filed after 
August 29, 2001 (it was received in November 2001); 
consequently, the current version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2004) provides as follows:   
 
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
sustaining the claim.
	
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The March 1980 RO rating decision that denied service 
connection for hearing loss found that the veteran did not 
meet the criteria for a hearing loss disability as defined by 
38 C.F.R. § 3.385.  Since that time, the RO has received 
records that show a current diagnosis of mild to moderately-
severe sensorineural hearing loss in the veteran's right ear.  
This evidence includes the results of an audiological 
examination that are consistent with a hearing loss 
disability within the meaning of the cited VA regulation.  
The additional evidence in question was not previously 
submitted to agency decisionmakers and, when considered with 
the veteran's history of in-service acoustic trauma, raises a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for hearing 
loss is reopened.  



ORDER

New and material evidence having been received, the claim for 
service connection for hearing loss is reopened; the appeal 
is granted to this extent only.


REMAND

At the veteran's May 2005 Travel Board hearing, he indicated 
that the Social Security Administration (SSA) has granted him 
disability benefits due to his cervical spine disability.  
Since some of the records upon which the federal agency's 
decision was based may be relevant to this appeal, the 
veteran's SSA records should be obtained.  VA has a duty to 
obtain SSA records when they may be relevant and VA has 
actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2)(2004).

An in-service VA examination in January 1976 indicated that 
the veteran had recurrent pain in the neck and shoulder 
regions of three years duration.   The service medical 
records show that the veteran complained of recurrent back 
and shoulder pain upon his 1976 separation examination.  
Muscle spasms in the shoulder area and an assessment of 
muscle sprain were recorded in May 1976.  There is also 
medical and X-ray evidence of a current diagnosis of cervical 
spondylosis at C4-5 and C5-6 with encroachment on the spinal 
cord.  A private physician has opined that it is possible 
that an in service spine injury could have accelerated the 
degenerative process in the veteran's cervical spine.  Given 
such evidence, the Board finds that a VA orthopedic 
examination that includes an opinion addressing the contended 
causal relationship between current disability of the neck, 
upper back and shoulder areas and service is necessary to 
properly adjudicate the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The veteran also indicated at his recent hearing that he 
would be submitting additional evidence along with a waiver 
of RO review of that evidence.  However, there is no 
indication that the veteran has done so.  The RO should 
contact the veteran and his representative to determine 
whether the veteran has any further evidence to submit.  

With respect to the claim of service connection for hearing 
loss, the veteran has testified on appeal that he was a 
flight engineer who worked on the flight line during service.  
As a result, he was exposed to the excessive noise of jet 
engines.  He also indicated that when he was on active duty, 
he did not have any ear protection, and that he first noticed 
a hearing problem right after he retired from the military.  

In reviewing the medical evidence, the Board notes that while 
hearing loss was not noted during service or for many years 
thereafter, a July 2003 audiological examination showed some 
hearing loss.  Specifically, right ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured at 65, 60, 45, 30, and 45 decibels, 
respectively, and mild to moderately severe sensorineural 
hearing loss in the right ear was diagnosed at that time.  
The clinician opined that the veteran's tinnitus was less 
likely than not the result of military service (the RO 
nonetheless granted service connection for tinnitus in 
January 2004).  However, the examiner failed to render an 
opinion regarding a possible nexus between the veteran's 
hearing loss and his military service.  The Board finds that 
such an opinion is indicated.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied with respect to 
both claims on appeal.  





In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to the claims of entitlement to service 
connection for hearing loss and residuals 
of a back injury with a muscle strain and 
pain in the neck, back and shoulders, of 
the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  The claims file should be forwarded 
to the audiologist who performed the VA 
audiological examination in July 2003.  
Following a review of the relevant 
service and post-service medical records 
in the claims file, to include the report 
of the July 2003 VA audiology 
examination, the clinician should be 
asked to opine whether it is at least as 
likely as not (50 percent or more 
probability) that any hearing disability 
that is currently present began during or 
is causally linked to any incident of 
service, to include exposure to excessive 
noise.  The clinician is advised that an 
opinion of "more likely" or "as 
likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If the audiologist who 
performed the July 2003 examination is 
not available, the claims file should be 
forwarded to an ENT physician for the 
record review and opinion noted above.        
 
4.  The veteran must be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology or 
approximate onset date and extent of any 
disability of the neck (including 
cervical spine), back and shoulder 
regions that may currently be present.  
Following a review of the relevant 
service and post-service medical records 
in the claims file, the clinician should 
be asked to opine whether it is at least 
as likely as not (50 percent or more 
probability) that any disability of the 
neck (including cervical spine), back and 
shoulder regions that is currently 
present began during or is causally 
linked to any incident of service, to 
include trauma.  The clinician is advised 
that an opinion of "more likely" or 
"as likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for hearing loss 
and residuals of a back injury with a 
muscle strain and pain in the neck, back 
and shoulders, with consideration of all 
of the evidence obtained since the 
issuance of the statements of the case in 
January 2004 and June 2004.  

7.  If either benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the January 
2004 and June 2004 Statements of the 
Case.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


